Case: 21-2164    Document: 32     Page: 1   Filed: 03/04/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

   CLIFFORD A. LOWE, INSITE SOLUTIONS, LLC,
               Plaintiffs-Appellants

                             v.

 SHIELDMARK, INC., ADVANCED PLASTICS, INC.,
     CROWN EQUIPMENT CORPORATION,
             Defendants-Appellees
           ______________________

                        2021-2164
                  ______________________

    Appeal from the United States District Court for the
 Northern District of Ohio in No. 1:19-cv-00748-JG, Judge
 James S. Gwin.
                 ______________________

                  Decided: March 4, 2022
                  ______________________

     RAY L. WEBER, Renner, Kenner, Greive, Bobak, Taylor
 & Weber, Akron, OH, argued for plaintiffs-appellants. Also
 represented by LAURA J. GENTILCORE.

     RICHARD BURNS MEGLEY, JR., Lee Sheikh Megley &
 Haan LLC, Chicago, IL, argued for defendants-appellees.
 Also represented by DAVID J. SHEIKH; HOWARD WERNOW,
 Sand, Sebolt & Wernow Co., LPA, Canton, OH.
                 ______________________
Case: 21-2164    Document: 32      Page: 2    Filed: 03/04/2022




 2                                  LOWE   v. SHIELDMARK, INC.




     Before LOURIE, BRYSON, and CUNNINGHAM, Circuit
                         Judges.
 LOURIE, Circuit Judge.
      Clifford A. Lowe and InSite Solutions, LLC (“Lowe”)
 appeal from the decisions of the United States District
 Court for the Northern District of Ohio (1) granting sum-
 mary judgment following claim construction that Shield-
 Mark, Inc. et al. (“ShieldMark”) does not infringe claims 1–
 6, 10–16, and 20–21 of U.S. Patent 10,214,664 (“the ’664
 patent”), (2) dismissing Lowe’s claim for a declaratory judg-
 ment of invalidity and unenforceability of U.S. Patent
 10,738,220 (“the ’220 patent”), and (3) denying attorney
 fees. Lowe v. ShieldMark, Inc., No. 1:19-CV-748, 2021 WL
 2530219 (N.D. Ohio June 21, 2021) (“Noninfringement De-
 cision”); Lowe v. ShieldMark, Inc., No. 1:19-CV-748, ECF
 No. 87 (N.D. Ohio May 19, 2021) (“Claim Construction Or-
 der”), J.A. 1–18; Lowe v. ShieldMark, Inc., No. 1:19-CV-
 748, ECF No. 104 (N.D. Ohio July 16, 2021) (“Dismissal”),
 J.A. 27–31.
     Because the district court erred in its claim construc-
 tion, we vacate its decision granting summary judgment of
 noninfringement and remand for further proceedings con-
 sistent with this opinion. We affirm the court’s dismissal
 of Lowe’s declaratory judgment claim and denial of attor-
 ney fees.
                        BACKGROUND
      Lowe and ShieldMark both sell floor marking tape, a
 product used to mark boundaries on a floor. Each party
 owns a patent that covers its tape product. Lowe owns the
 ’664 patent and sells its tape under the name “Superior
 Mark.” J.A. 99. ShieldMark owns the ’220 patent and sells
 its tape under the name “Mighty Line.” J.A. 383, 411. We
 begin with a brief overview of both patents.
Case: 21-2164     Document: 32      Page: 3     Filed: 03/04/2022




 LOWE   v. SHIELDMARK, INC.                                    3



                                I
      Lowe’s ’664 patent is directed to an improved floor
 marking tape. The specification explains that existing tape
 was “prone to being caught on floor cleaning devices or
 skids.” ’664 patent, col. 1 ll. 28–30. The patented invention
 purports to solve that problem by disclosing tape with fea-
 tures that prevent it from “unintentional lifting and delam-
 ination” from the floor. Id. Abstract. The “[t]ape 10
 generally includes a body 20 having an upper surface 22
 and a lower surface 24.” Id. col. 2 ll. 19–24. The body has
 a “pair of lateral edges” that are “smoothly beveled,” thus
 “prevent[ing] tape 10 from being unintentionally lifted.”
 Id. col. 1 ll. 42–43; col. 2 ll. 23–27.
     The specification further explains that “[i]n one embod-
 iment,” the tape has shoulders “that define[] a recess” to
 “hold[] the bulk of the adhesive.” Id. col. 1 ll. 56–59; see id.
 Abstract. The shoulders “prevent[] the adhesive from flow-
 ing out to the outer edge of the tape.” Id. col. 1 ll. 57–59.
 Figure 1, below, shows the tape (10) with shoulders (32), a
 recess (30), and a lower surface (24). Id. col. 2 ll. 28–33.




     Claims 1 and 11 are the only independent claims.
 Claim 1 reads as follows:
     1. A floor marking tape adhered to a floor wherein
     the floor marking tape establishes a boundary on
     the floor; the combination comprising:
Case: 21-2164     Document: 32     Page: 4     Filed: 03/04/2022




 4                                   LOWE   v. SHIELDMARK, INC.



     a floor having an uppermost surface; the upper-
     most surface of the floor configured to support per-
     sonnel and equipment thereupon;
     a floor marking tape having a body that has an up-
     per surface and a lower surface; the lower surface
     facing the uppermost surface of the floor to which
     the floor marking tape is adhered such that the
     body of the floor marking tape is disposed above the
     uppermost surface of the floor;
     the body of the floor marking tape having a longi-
     tudinal direction;
     the body of the floor marking tape having first and
     second lateral edge portions disposed in the lon-
     gitudinal direction; each of the first and second lat-
     eral edge portions having an upper surface and a
     lower surface;
     each of the first and second lateral edge portions
     having a width defined in a direction perpendicular
     to the longitudinal direction;
     the upper surface of each lateral edge portion
     comprising an extension of the upper surface of the
     body;
     the lower surface of each lateral edge portion be-
     ing a flat coplanar extension of the lower sur-
     face of the body;
     the entire body of each lateral edge portion being
     tapered with the upper surface of the first lateral
     edge portion extending to the lower surface of the
     first lateral edge portion and the upper surface
     of the second lateral edge portion extending to
     the lower surface of the second lateral edge por-
     tion;
Case: 21-2164     Document: 32       Page: 5    Filed: 03/04/2022




 LOWE   v. SHIELDMARK, INC.                                    5



     each of the first and second lateral edge portions
     having a maximum height that is less than its
     width; and
     an adhesive securing the lower surface of the body
     to the uppermost surface of the floor to establish a
     boundary.
 Id. col. 5 ll. 2–36 (emphases added).
     Claim 11 similarly recites a “a floor marking tape ad-
 hered to a floor” with a “body” and tapered “lateral edge
 portions.” Id. col. 6 ll. 1–36 (emphasis added).
     Claims 10 and 20 depend from claims 1 and 11, respec-
 tively. They each recite that the tape has “a central body
 portion disposed between the first and second lateral edge
 portions.” Id. col. 5 ll. 61–67 (emphasis added); col. 6 ll. 61–
 67 (emphasis added).
     All of the remaining asserted claims depend from one
 of the above noted independent claims.
     This appeal concerns one aspect of the claims: whether
 they require the tape to have “shoulders” and a “recess”
 such that it does not lie flat.
                                II
     ShieldMark’s ’220 patent is directed to “a polymeric ad-
 hesive tape” with features that purport to prevent “wear-
 ing, tearing, cracking and breakage from heavy and
 repeated traffic.” ’220 patent, col. 1 ll. 21–39.
      The tape “usually comprises a layer of polymeric mate-
 rial and at least one layer of adhesive material.” Id. col. 1
 ll. 58–60. It “may optionally have an additional layer, such
 as a laminating substrate on an outermost side of the above
 adhesive layer.” Id. col. 1 ll. 63–65. The tape’s composition
 allegedly provides “superior ductility, strength, tear re-
 sistance[,] and abrasion resistance.” Id. col. 1 ll. 35–38.
Case: 21-2164      Document: 32    Page: 6    Filed: 03/04/2022




 6                                  LOWE   v. SHIELDMARK, INC.



     Claim 1 of the ’220 patent is representative and reads
 as follows:
     1. A roll of an adhesive tape aisle marking system
     comprising:
     a layer of polyvinyl chloride having a Shore A
     Hardness between 92 and 100 and a thickness be-
     tween 20 mil and 65 mil;
     a layer of adhesive physically contacting the layer
     of polyvinyl chloride, where the layer of adhesive
     has a thickness less than the thickness of the poly-
     mer layer; and
     a laminating substrate contacting the layer of ad-
     hesive, where the adhesive tape aisle marking sys-
     tem comprises a peel adhesion greater than 2.0
     pounds per inch width when the laminating sub-
     strate is removed and a sample of the adhesive tape
     aisle marking system is adhered, the peel adhesion
     measured under a test method including peeling
     the sample of the adhesive tape aisle marking sys-
     tem at a 90 degree angle after application to a
     stainless steel panel.
 Id. col. 4, ll. 34–52.
                             III
     On April 4, 2019, Lowe sued ShieldMark, alleging that
 ShieldMark’s Mighty Line tape infringes claims 1–6, 10–
 16, and 20–21 of the ’664 patent. J.A. 70–80. In response,
 ShieldMark raised a defense of noninfringement. J.A. 137.
 According to ShieldMark, the ’664 patent claims require
 the tape to have shoulders and a recess and thus cannot
Case: 21-2164      Document: 32    Page: 7    Filed: 03/04/2022




 LOWE    v. SHIELDMARK, INC.                                 7



 cover its Mighty Line tape, which has a single, flat lower
 surface without shoulders. 1
     On August 11, 2020, ShieldMark’s own floor marking
 tape patent issued—the ’220 patent. Accordingly, Shield-
 Mark amended its answer to Lowe’s complaint, adding a
 counterclaim against Lowe for infringing “at least claims
 1–3, 9, 10 and 17–19” of the ’220 patent through sale of Su-
 perior Mark tape. J.A. 362, 425. In response, Lowe
 amended its complaint to include a declaratory judgment
 claim for invalidity and unenforceability of the ’220 patent.
 J.A. 662.
     Subsequently, Lowe decided to alter the design of its
 Superior Mark tape such that “it arguably no longer in-
 fringes” the ’220 patent claims. Dismissal, slip. op. at 2;
 J.A. 1413–14. In turn, ShieldMark provided Lowe with a
 covenant not to sue. The signed covenant provided that:
     ShieldMark . . . hereby unconditionally cove-
     nants not to file or maintain any lawsuit any-
     where in the world against Clifford A. Lowe or
     Insite Solutions, LLC for the infringement or al-
     leged infringement of the ’220 patent for any past
     or present manufacture, use, sale, offer for sale, or
     importation by Clifford A. Lowe or Insite Solutions,
     LLC of floor marking tape currently marketed as
     Superior Mark floor marking tape.
 J.A. 1409 (emphasis added).
     On March 8, 2021, in view of the covenant, ShieldMark
 moved to (1) voluntarily dismiss with prejudice its ’220 pa-
 tent infringement suit against Lowe under Federal Rule of
 Civil Procedure 41(a), and (2) dismiss Lowe’s correspond-
 ing declaratory judgment claim for lack of subject matter



     1  Neither party disputes that ShieldMark’s Mighty
     Line tape has a flat lower surface.
Case: 21-2164     Document: 32     Page: 8     Filed: 03/04/2022




 8                                   LOWE   v. SHIELDMARK, INC.



 jurisdiction. Dismissal, slip. op. at 2. Lowe, however, op-
 posed both motions. It also continued to pursue its declar-
 atory judgment claim, filing a motion for summary
 judgment of invalidity and unenforceability of the ’220 pa-
 tent. J.A. 1762.
     The district court reviewed the parties’ motions and is-
 sued two decisions. The first decision addressed the ’664
 patent claims and the second addressed the ’220 patent
 claims.
     With respect to the first decision, the district court
 granted summary judgment that ShieldMark does not in-
 fringe the ’664 patent claims. The court’s judgment was
 based on its construction of the terms “lateral edge por-
 tion,” “coplanar extension,” and “central body portion.”
     The district court construed the term “lateral edge por-
 tion” to mean “the portion of the floor marking tape from
 the shoulder to the edge of the tape when viewed in cross
 section.” Claim Construction Order, slip. op. at 9 (empha-
 sis added). The court acknowledged that “the term ‘shoul-
 der’ is not present in the ’664 [p]atent[] claims,” but
 explained that it “appears repeatedly in the patent [s]peci-
 fication[].” Id., slip. op. at 8.
     The district court construed the limitation “the lower
 surface of each lateral edge portion being a flat coplanar
 extension of the lower surface of the body” to mean “a pla-
 nar relationship exists between two or more things [that]
 does not allow the entire lower surface of the tape body to be
 one flat or planar surface.” Id., slip. op. at 10 (emphasis
 added) (internal quotation marks omitted). Again, in sup-
 port of its construction, the court pointed out that the tape
 cannot have a flat lower surface because the specification
 repeatedly describes “a [l]ower surface 24 [that] defines a
 recess 30 bounded by a pair of shoulders 32.” Id., slip. op.
 at 11.
Case: 21-2164     Document: 32     Page: 9    Filed: 03/04/2022




 LOWE   v. SHIELDMARK, INC.                                  9



     Finally, the district court construed “central body por-
 tion” to mean “the portion of the tape body between the
 shoulders of the two lateral edge portions.” Id., slip. op. at
 10 (emphasis added).
     In view of its claim construction, the district court
 granted summary judgment of noninfringement. Nonin-
 fringement Decision, 2021 WL 2530219, at *4. The court
 explained that, because the claims require the tape to have
 shoulders and a recess, they cannot encompass Shield-
 Mark’s Mighty Line tape, which has a completely “flat
 lower surface” and no shoulders. Id. at *3–4. For the same
 reasons, the district court also held that ShieldMark’s
 Mighty Line tape does not infringe the remaining asserted
 dependent claims. Id.
     With respect to the second decision, the district court
 dismissed all claims concerning the ’220 patent.
     First, the district court granted ShieldMark’s motion to
 dismiss its ’220 patent infringement suit pursuant to Fed-
 eral Rule of Civil Procedure 41. Dismissal, slip. op. at 5.
 The court conditioned its dismissal on ShieldMark’s contin-
 uing consent to abide by the covenant. Id. The court also
 dismissed Lowe’s declaratory judgment claim for invalidity
 and unenforceability of the ’220 patent. The court did not
 expressly state on what ground it was dismissing the de-
 claratory judgment claim. Id.
      Second, the court denied as moot ShieldMark’s motion
 to dismiss Lowe’s ’220 patent declaratory judgment claim
 for lack of subject matter jurisdiction. The court also held
 that each party should bear its own attorney fees. Id.
     Lowe appealed the district court’s decisions concerning
 the ’664 and ’220 patents. We have jurisdiction pursuant
 to 28 U.S.C. § 1295(a)(1).
Case: 21-2164    Document: 32      Page: 10     Filed: 03/04/2022




 10                                  LOWE   v. SHIELDMARK, INC.



                          DISCUSSION
     Lowe raises three arguments on appeal. Specifically,
 Lowe argues that the district court erred (1) in granting
 summary judgment that ShieldMark does not infringe the
 ’664 patent, (2) in dismissing Lowe’s declaratory judgment
 claim for invalidity and unenforceability of the ’220 patent,
 and (3) in denying attorney fees. We address each argu-
 ment in turn.
                               I
     We turn first to Lowe’s argument that the district court
 erred in granting summary judgment of noninfringement.
 According to Lowe, the court’s judgment stemmed directly
 from its erroneous construction of the terms “lateral edge
 portion” (claims 1 and 11), “coplanar extension” (claim 1),
 and “central body portion” (claims 10 and 20). We thus fo-
 cus our analysis on the court’s construction of those three
 terms.
     We review a district court’s grant of summary judg-
 ment according to the law of the regional circuit. Lanard
 Toys Ltd. v. Dolgencorp LLC, 958 F.3d 1337, 1341 (Fed. Cir.
 2020) (citing Kaneka Corp. v. Xiamen Kingdomway Grp.
 Co., 790 F.3d 1298, 1303 (Fed. Cir. 2015)). The Sixth Cir-
 cuit reviews a grant of summary judgment de novo. ETW
 Corp. v. Jireh Publ’g, Inc., 332 F.3d 915, 919 (6th Cir.
 2003).
      Claim construction is ultimately an issue of law, which
 we review de novo. Shire Dev., LLC v. Watson Pharm., Inc.,
 787 F.3d 1359, 1364 (Fed. Cir. 2015). We review de novo
 the district court’s findings of fact on evidence “intrinsic to
 the patent,” and review for clear error all other subsidiary
 findings of fact. Teva Pharm. USA, Inc. v. Sandoz, Inc.,
 135 S. Ct. 831, 841 (2015). Although infringement is a
 question of fact, Lucent Techs., Inc. v. Gateway, Inc., 580
 F.3d 1301, 1309 (Fed. Cir. 2009), we review de novo the dis-
 trict   court’s grant       of summary judgment              of
Case: 21-2164     Document: 32    Page: 11   Filed: 03/04/2022




 LOWE   v. SHIELDMARK, INC.                               11



 noninfringement, Unwired Planet, LLC v. Apple Inc., 829
 F.3d 1353, 1356 (Fed. Cir. 2016).
                              A
     Lowe first asserts that the district court erred in con-
 struing the term “lateral edge portion” to mean “the portion
 of the floor marking tape from the shoulder to the edge of
 the tape when viewed in cross section.” Claim Construc-
 tion Order, slip. op. at 9 (emphasis added). Lowe contends
 that the court erroneously imported the term “shoulder”
 from the specification into the claim language. According
 to Lowe, the claimed invention does not require the tape to
 have shoulders. Rather, the shoulders are merely part of
 one embodiment. Thus, Lowe argues, the lateral edge por-
 tions are simply “a portion of the tapered edges of the tape
 body.” Appellants’ Br. 19. ShieldMark responds that the
 court correctly construed the term “lateral edge portion.”
 According to ShieldMark, because the specification uni-
 formly describes the claimed invention as requiring a tape
 with shoulders, the court correctly included the term
 “shoulders” in its construction.
     We agree with Lowe that the district court erred in con-
 struing the term “lateral edge portions.” We have repeat-
 edly “cautioned against limiting the claimed invention to
 preferred embodiments or specific examples in the specifi-
 cation.” Teleflex, Inc. v. Ficosa N. Am. Corp., 299 F.3d
 1313, 1328 (Fed. Cir. 2002) (quoting Comark Commc’ns,
 Inc. v. Harris Corp., 156 F.3d 1182, 1186 (Fed. Cir. 1998)).
 Here, the court did just that. Specifically, it determined
 that, because the term “shoulders” “appears repeatedly in
 the patent specification[],” the claimed invention must in-
 clude shoulders. Claim Construction Order, slip. op. at 8.
 But, as is clear from the claim language and the specifica-
 tion, the asserted claims are not so limited.
     Starting with the claim language, neither claim 1 nor
 claim 11 recites that the tape has shoulders demarcating a
 recess. In fact, neither claim even mentions the word
Case: 21-2164    Document: 32      Page: 12     Filed: 03/04/2022




 12                                  LOWE   v. SHIELDMARK, INC.



 “shoulders.” Moreover, claim 7, which depends from claim
 1, does recite that the tape has a recess and (by implication)
 shoulders that demarcate the recess. ’664 patent, col. 5
 ll. 50–52. Thus, if we were to construe the claims as Shield-
 Mark proposes, claim 7 would be superfluous. See Wi-LAN
 USA, Inc. v. Apple Inc., 830 F.3d 1374, 1391 (Fed. Cir.
 2016) (“A construction that would cause two differently
 worded claims to cover exactly the same claim scope would
 render one of the claims superfluous, so we apply a pre-
 sumption against such constructions.”).
      The specification provides further evidence that the as-
 serted claims are not as narrow as ShieldMark contends.
 For example, it states that tape with shoulders and a recess
 is just “one embodiment” of the claimed invention. ’664 pa-
 tent, Abstract; col. 1 ll. 56–59 (emphasis added). It further
 explains that “[o]ther structures combined with body 20
 may also be used in place of . . . shoulders 32.” Id. col. 2
 ll. 33–36 (emphasis added). The specification goes on to de-
 scribe additional “embodiments” or “configurations” of
 tape, several without shoulders. Id. col. 1 ll. 38–46; col. 1
 ll. 60–64; col. 2 ll. 64–67; see Poly-Am., L.P. v. API Indus.,
 Inc., 839 F.3d 1131, 1136 (Fed. Cir. 2016) (“[T]he standard
 for disavowal is exacting, requiring clear and unequivocal
 evidence that the claimed invention includes or does not
 include a particular feature.” (citing Openwave Sys., Inc. v.
 Apple Inc., 808 F.3d 509, 513–14 (Fed. Cir. 2015))).
     The parent of the ’664 patent, U.S. Patent 8,883,290,
 also supports our determination. Both the ’664 and ’290
 patents share a specification and recite claims directed to
 floor marking tape. Importantly, however, unlike the ’664
 patent claims, the ’290 patent claims expressly recite that
 the tape has “shoulders” and “a recess.” ’290 patent, col. 4
 l. 62–col. 5 l. 15. Accordingly, the patentee knew how to
 claim tape with shoulders and a recess when specifically
 intended. Thus, as is clear from the evidence, the claimed
 invention is not as narrow as ShieldMark asserts.
Case: 21-2164      Document: 32    Page: 13    Filed: 03/04/2022




 LOWE    v. SHIELDMARK, INC.                                13



    ShieldMark makes several additional arguments, all
 unpersuasive.
      First ShieldMark contends that, because every figure
 of the ’664 patent shows an embodiment of tape with shoul-
 ders, the claimed invention must have shoulders.
     We disagree. ShieldMark is correct that every figure
 in the specification depicts tape with shoulders. Im-
 portantly, however, that does not necessarily require us to
 narrowly limit the claimed invention to those figures. As
 explained above, the specification describes various embod-
 iments of the tape, several without shoulders.
     Second, ShieldMark asserts that Lowe’s proposed con-
 struction, which omits the word “shoulders,” would violate
 35 U.S.C. § 112. Specifically, ShieldMark contends that,
 without the word “shoulders” in the construction, it is un-
 clear “where the lateral edge portions begin and other parts
 of the tape end.” Appellees’ Br. 28.
      We disagree with ShieldMark that construing the
 claims without reference to the word shoulders would ren-
 der them invalid. The claim language itself details the po-
 sition of the lateral edge portions: they are at the tapered
 edges of the floor marking tape, without reference to shoul-
 ders. More specifically, claim 1 recites that the lateral edge
 portions (1) are tapered 2; (2) are disposed in the longitudi-
 nal direction; (3) have an “upper surface” “comprising an


     2    We decline to consider Lowe’s argument that the
 district court erroneously construed the term “tapered.”
 Lowe fails to explain how the court’s construction would af-
 fect our infringement analysis. See Jang v. Bos. Sci. Corp.,
 532 F.3d 1330, 1336 (Fed. Cir. 2008) (resolving claim con-
 struction issues “that do not actually affect the infringe-
 ment controversy between the parties” would result in an
 impermissible advisory opinion).
Case: 21-2164    Document: 32      Page: 14     Filed: 03/04/2022




 14                                  LOWE   v. SHIELDMARK, INC.



 extension of the upper surface of the body;” and (4) have a
 “maximum height that is less than [their] width.” ’664 pa-
 tent, col. 5 ll. 2–36. That description speaks for itself. We
 thus reject ShieldMark’s argument.
                               B
      Lowe next asserts that the district court erred in con-
 struing the limitation “lower surface of each lateral edge
 portion being a flat coplanar extension of the lower surface
 of the body” to mean “a planar relationship exists between
 two or more things [that] does not allow the entire lower
 surface of the tape body to be one flat or planar surface.”
 Claim Construction Order, slip. op. at 10 (internal quota-
 tion marks omitted). First, Lowe argues that the court
 should have construed the limitation to mean “the bottom
 surfaces of the lateral edge portions are flat, lie in the same
 plane, and define an extension of the lower surface of the
 body.” Appellants’ Br. 20. In other words, Lowe contends
 that “coplanar” refers to the relationship between the two
 lateral edge portions. Second, Lowe argues that the court
 again limited the claimed invention to one embodiment in
 the specification: tape with shoulders and a recess. Specif-
 ically, Lowe points out that if the tape cannot lie flat, then
 by implication, it must have shoulders and a recess. Id. at
 23.
      ShieldMark responds that the court’s construction was
 correct. It first asserts that, “‘coplanar extension’ neces-
 sarily implies a reference to two distinct points that a con-
 tinuous flat line does not have.” Appellees’ Br. 29. It also
 asserts that, because the claimed invention is limited to
 tape with shoulders and a recess, the tape cannot have one
 flat lower surface. Moreover, according to ShieldMark, in
 an earlier decision denying institution of post-grant review
 for the ’664 patent, the U.S. Patent and Trademark Office
 Patent Trial and Appeal Board (the “Board”) allegedly de-
 termined that the term “coplanar extension” cannot encom-
 pass a single, flat lower surface.
Case: 21-2164     Document: 32     Page: 15    Filed: 03/04/2022




 LOWE   v. SHIELDMARK, INC.                                 15



      We agree with Lowe that the district court’s construc-
 tion was incorrect. Claim 1 simply recites that the lateral
 edge portions are (1) flat, (2) coplanar with each other, and
 (3) extensions of the lower surface of the body. Contrary to
 ShieldMark’s assertion, claim 1 does not “necessarily
 impl[y] a reference to two distinct points that a continuous
 flat line does not have.” Appellees’ Br. 29 (internal quota-
 tions marks omitted). Moreover, in construing the term
 “coplanar extension,” the district court erroneously im-
 ported limitations from the specification into the claims.
 For example, it observed that “the specification language”
 “weighs heavily against [Lowe’s] proposed construction”
 because it “describe[s] ‘a [l]ower surface 24 [that] defines a
 recess 30 bounded by a pair of shoulders 32.’” Claim Con-
 struction Order, slip. op. at 11. But for the reasons ex-
 plained above, the asserted claims are not so limited.
     Nor are we persuaded by ShieldMark’s argument re-
 garding the post-grant review. ShieldMark misreads the
 Board’s decision. The Board did not, as ShieldMark ar-
 gues, construe the claims to exclude a single, flat lower sur-
 face. Rather, it simply held that the claims do not require
 “the lower surface of the lateral edge portions to be copla-
 nar with the lower surface of the tape body defined by re-
 cess 30.” J.A. 1109. The Board further explained that the
 lower surfaces of the first and second lateral edge portions
 “1) are flat, 2) are coplanar with each other, and 3) define
 an ‘extension of the lower surface of the body.’” Id. Thus,
 the Board’s construction did not speak to whether the tape
 must have shoulders with a recess.
                               C
     Finally, Lowe asserts that the district court erred in
 construing the term “central body portion” to mean “the
 portion of the tape body between the shoulders of the two
 lateral edge portions.” Claim Construction Order, slip. op.
 at 10 (emphasis added). According to Lowe, the court
 should have construed the term “central body portion” to
Case: 21-2164    Document: 32       Page: 16    Filed: 03/04/2022




 16                                  LOWE   v. SHIELDMARK, INC.



 mean the “portion of the tape that extends along and on
 each side of the body’s centerline.” Appellants’ Br. 22.
 ShieldMark responds, as it did before, that the court’s con-
 struction was correct because the claimed invention re-
 quires shoulders.
     We agree with Lowe. Again, the court’s construction
 improperly imported the term “shoulders” into the claims.
 For the reasons explained above, that construction was er-
 roneous. Except for claims 7 and 17 and the claims that
 depend from them, the claims are not so limited.
     In summary, because the district court erred in con-
 struing “lateral edge portion,” “coplanar extension,” and
 “central body portion,” we vacate its claim construction or-
 der and adopt Lowe’s construction of those terms. Addi-
 tionally, because the court granted summary judgment of
 noninfringement based on its claim construction, we vacate
 its summary judgment decision involving all of the as-
 serted claims of the ’664 patent and remand for further pro-
 ceedings consistent with this opinion.
                               II
     We turn next to Lowe’s argument that the district court
 erred in dismissing the declaratory judgment claim for in-
 validity and unenforceability of the ’220 patent.
     As an initial matter, the district court did not expressly
 state on what ground it dismissed the declaratory judg-
 ment claim. Dismissal, slip. op. at 5. However, “an appel-
 late court may affirm a judgment of a district court on any
 ground the law and the record will support [as] long as that
 ground would not expand the relief granted.” Glaxo Grp.
 Ltd. v. TorPharm, Inc., 153 F.3d 1366, 1371 (Fed. Cir.
 1998). Because the record shows that the district court
 lacked subject matter jurisdiction over Lowe’s declaratory
 judgment claim, we affirm on that ground.
     “Subject matter jurisdiction in a declaratory judgment
 suit depends upon the existence of ‘a substantial
Case: 21-2164     Document: 32    Page: 17   Filed: 03/04/2022




 LOWE   v. SHIELDMARK, INC.                               17



 controversy, between the parties having adverse legal in-
 terests, of sufficient immediacy and reality to warrant the
 issuance of a declaratory judgment.’” Dow Jones & Co. v.
 Ablaise Ltd., 606 F.3d 1338, 1345 (Fed. Cir. 2010) (quoting
 MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127
 (2007)). Whether the district court had subject matter ju-
 risdiction is a question we review de novo. Prasco, LLC v.
 Medicis Pharm. Corp., 537 F.3d 1329, 1335 (Fed. Cir.
 2008).
      Here, Lowe fails to show that there remains a substan-
 tial controversy between the parties.
     First, ShieldMark voluntarily dismissed its infringe-
 ment suit against Lowe with prejudice. It did so after
 learning that Lowe had sold few Superior Mark products
 and then created a noninfringing redesign.
     Second, there was (and still is) only a speculative pos-
 sibility that ShieldMark will sue Lowe again for infringing
 the ’220 patent claims through sale of Superior Mark tape;
 ShieldMark provided Lowe with a covenant not to sue for
 past and present infringement of the ’220 patent claims.
 J.A. 1409. And the district court conditioned its dismissal
 on ShieldMark’s continuing consent to the covenant. Dis-
 missal, slip. op. at 5. See Dow Jones, 606 F.3d at 1348 (“In
 the case at bar, [patentee’s] covenant not to sue avowed
 that” it would not sue “for any acts of infringement . . . .
 The covenant therefore extinguished any current or future
 case or controversy between the parties and divested the
 district court of subject matter jurisdiction.”).
      Still, Lowe emphasizes that, because the covenant co-
 vers only past and present acts, if Lowe decides to keep
 selling or manufacturing its original Superior Mark tape in
 the future, ShieldMark will likely sue again for infringe-
 ment of the ’220 patent claims. Lowe also points out that
 “ShieldMark has yet another continuation application
 pending,” and that it is “more probable than not” that
Case: 21-2164    Document: 32       Page: 18    Filed: 03/04/2022




 18                                  LOWE   v. SHIELDMARK, INC.



 ShieldMark will sue Lowe for infringement once that pa-
 tent issues. Appellants’ Br. 33.
      Lowe’s arguments are unpersuasive. With respect to
 the ’220 patent, ShieldMark has expressly stated that it
 will not sue Lowe for future manufacture, sale, or use of
 the original Superior Mark tape design. Oral Argument, at
 23:06–26:40. With respect to the continuation application,
 other than mere speculation, Lowe fails to point to any ev-
 idence that ShieldMark intends to sue Lowe for infringe-
 ment if and when the patent issues. Accordingly, Lowe
 does not satisfy the “sufficient immediacy” requirement of
 MedImmune. At best, Lowe has shown only that there is a
 “a hypothetical ‘prospect of a second lawsuit.’” See Dismis-
 sal, slip. op. at 4 (emphasis added). That is insufficient. A
 “case or controversy must be based on a real and immediate
 injury or threat of future injury . . . an objective standard
 that cannot be met by a purely subjective or speculative
 fear of future harm.” Asia Vital Components Co. v. Asetek
 Danmark A/S, 837 F.3d 1249, 1253 (Fed. Cir. 2016) (quot-
 ing Prasco, 537 F.3d at 1339). Because the record shows
 that there was no remaining live controversy, we affirm the
 district court’s dismissal of Lowe’s declaratory judgment
 claim on the ground of lack of subject matter jurisdiction. 3
                              III
      Finally, we address Lowe’s third argument that the
 district court abused its discretion in denying attorney fees
 following dismissal of the ’220 patent infringement suit.




      3  Because we affirm the district court’s dismissal of
 Lowe’s declaratory judgment claim for invalidity and un-
 enforceability of the ’220 patent, we need not address
 Lowe’s request that we reverse the district court’s decision
 and remand with an instruction to grant summary judg-
 ment of invalidity and unenforceability of the ’220 patent.
Case: 21-2164     Document: 32     Page: 19    Filed: 03/04/2022




 LOWE   v. SHIELDMARK, INC.                                 19



      We review a district court’s denial of attorney fees un-
 der 35 U.S.C. § 285 for abuse of discretion. Highmark Inc.
 v. Allcare Health Mgmt. Sys., Inc., 572 U.S. 559, 564 (2014).
 “Abuse of discretion is a highly deferential standard of ap-
 pellate review.” Bayer CropScience AG v. Dow AgroSci-
 ences LLC, 851 F.3d 1302, 1306 (Fed. Cir. 2017). “Because
 the district court lives with the case over a prolonged period
 of time, it is in a better position to determine whether a
 case is exceptional, and it has discretion to evaluate the
 facts on a case-by-case basis.” Raniere v. Microsoft Corp.,
 887 F.3d 1298, 1308–09 (Fed. Cir. 2018) (quoting SFA Sys.,
 LLC v. Newegg Inc., 793 F.3d 1344, 1351 (Fed. Cir 2015)).
     Lowe asserts that it was entitled to attorney fees be-
 cause ShieldMark engaged in a variety of allegedly excep-
 tional behavior.      Specifically, Lowe contends that
 ShieldMark voluntarily dismissed its ’220 patent infringe-
 ment suit “only after being confronted with significant in-
 validity and unenforceability contentions.” Appellants’
 Br. 55. In other words, according to Lowe, ShieldMark
 “ran from the fight.” Id. at 36. ShieldMark responds that
 it acted reasonably throughout the litigation and that
 Lowe’s allegations are factually unsupported.
     We agree with ShieldMark that the district court did
 not abuse its discretion in denying attorney fees. Here, the
 court considered the record and the parties’ conduct and
 reasonably concluded that ShieldMark’s behavior did not
 warrant attorney fees. As the court explained, ShieldMark
 had a “compelling” reason to voluntarily dismiss its in-
 fringement suit: it learned that Lowe altered the design of
 its Superior Mark tape so that it “arguably no longer in-
 fringes” ShieldMark’s ’220 patent. Dismissal, slip. op. at 2,
 4. The court further explained that ShieldMark did not de-
 lay seeking a dismissal. Id., slip. op. at 4. Accordingly,
 Lowe fails to persuade us that the court abused its discre-
 tion in denying attorney fees.
Case: 21-2164   Document: 32     Page: 20     Filed: 03/04/2022




 20                                LOWE   v. SHIELDMARK, INC.



                        CONCLUSION
     We have considered the parties’ remaining arguments
 but find them unpersuasive. For the foregoing reasons, we
 vacate the district court’s decision granting summary judg-
 ment of noninfringement and remand for further proceed-
 ings consistent with this opinion. We affirm the court’s
 dismissal of Lowe’s declaratory judgment claim and denial
 of attorney fees.
   VACATED-IN-PART, REMANDED-IN-PART, AND
              AFFIRMED-IN-PART
                           COSTS
 No costs.